Mr. Chide Justice Wulverton
delivered the opinion.
The sole question necessary to be determined is as to the extent of the power accorded the county court sitting in the transaction of county business in the premises. By statute the county courts of the several counties of the State are vested with exclusive superintendence of the poor. It is further provided that every poor person who shall be unable to earn a livelihood in consequence of bodily infirmity or other cause shall be supported by the. father, mother, children, brothers or sisters of such poor person, if they or either of them be of sufficient ability; and every person who shall fail or refuse to support his or her father, mother, child, sister or brother, when directed by the county court of the county where such poor person shall be found, shall forfeit and pay to the county, for the use of the poor of the county, the sum of $30 per month, or such other sums as the court shall find sufficient, to be recovered in the name of the county court for the use' of the. poor as aforesaid before any justice of the peace or any court having jurisdiction : B. & C. Comp. §§ 2653, 2654. The policy of the law is apparent. The county court is vested with exclusive superintendence of the poor, and the duty of a relative to support a poor relative within the degree of consanguinity designated is enjoined. This much is explicit and clear. The county court •is accorded the further authority, by the strongest implication, to direct such relative possessing the ability to discharge that *462duty. This in furtherance of its superintendence of the poor. The court could not very well direct the relative to discharge the duty thus enjoined upon him without according him a hearing, and to such purpose it would not be improper to cite the alleged delinquent to appear before it to show cause why the direction should not bo made. Several things are to be inquired into by the court before it could regularly enter the, order. It should determine the degree of consanguinity, the capability of the alleged piaiqper, whether he has become such from intemperance or other bad conduct, and the ability of the relative to discharge the duty. Upon these questions, and others, it might be, the relative is entitled to a hearing in regular course before he can be adjudged delinquent and derelict in duty and directed to render support.
• Further, however, than for the determination of these things, necessary for rendering the order against the delinquent relative, we think it was not intended that the county court should have jurisdiction. The forfeiture spoken of is entailed by refusing to observe the direction of the county court, which gives the county a right to recover in the name of the county court against the relative refusing to obey the order, and a proper proceeding may be instituted for that purpose before a justice of the peace or any court having jurisdiction, and it is the province of this latter court to determine as to the forfeiture and the amount proper for recovery. In such a proceeding the county court would not become its.own arbiter, but its position would be the same as any other litigant, free to establish its cause. Thus; the county court would have the means of showing what the expense would be of maintaining the pauper, which would be the proper measure of the recovery against the relative, and thus it may substantiate its cause. The statute was probably intended, not for the punishment of the relative refusing to obey the direction of the county court, but to give a remedy to the county by which to recover the amount necessary to the support of the pauper in its superintendence of the poor. Without further discussion of the statute, suffice it to say that such appears to be its intendment. So interpreted, it is clear that the county court has exceeded its jurisdiction in adjudging that the plaintiff *463in the writ of review pay to the County of Multnomah for the use of the poor the sum of $30 per month for each and every month so long as she should fail to obey the order. For this reason the judgment of the circuit court will be reversed, and the cause remanded with directions to modify the order and decree of the county court accordingly. Reversed.